Title: To James Madison from Charles Pinckney, 4 June 1805
From: Pinckney, Charles
To: Madison, James


(Private)Dear sir,
June 4: 1805 Madrid
I mentioned to you in my former letters that on Mr. Monroe’s arrival here, finding myself joined with him in the Special Commission he brought, & that he could not go on without me as it was joint, I considered it my duty to commence with him, & having done so, to continue until the end as our official letters & my private ones to the President & yourself fully, detail. In doing this I was obliged to come down to Aranjuez, the Sitio of the King, & remain with Colonel Monroe here nearly five months, at an expence which may be considered as totally extraordinary, being obliged to keep up during the whole time my house, Servants & establishment complete as usual in Madrid, where the Ministers always reside, except about the Gala days, and to be at an hotel here at an extra-expence. On this occasion I exactly halved the expences of the Extraordinary Commission with Colonel Monroe in every thing, and as he is decidedly of opinion that it ought to be allowed, and has no doubt it will be so, I therefore send you inclosed a receipt from the Master of the Hotel, requesting it might be carried to my account. Should Colonel Monroe see you, he will inform you of the justice & propriety of allowing this, and it is now by his advice I send it to you, requesting it may be carried to my credit.
I also inclose six Months contingent Accounts, which are very small as I had stopped in July and August the six foreign Gazettes that usually came by post to me every week, and made with the numerous letters & documents, postage very high before, & made all the Consuls & others write me under cover to my Bankers, to prevent opening their Letters. My general accounts I bring with me to Washington, to Settle with you in person, intending only to make such charges as you shall tell me are legal, or may be admitted, as I would not for fifty times the value make a single charge that a word should be said about. At present when You recollect the amount of allowances for four Years for Salary & Outfit to a Minister & his secretary & the sums paid to Consuls, French & Spanish Interpreters Mule & horse hire & Expresses—Commissions to the Bankers in Madrid for the sums they paid me. Contingent accounts as regularly transmitted—allowance for returning—Expences of the extraordinary Mission & Sitio & other Expences & compare what these must be with the sums I have drawn You will find I have made it a rule to keep very much within Bounds—& particularly if You allow me the same exchange or Value for Dollars that I suppose You must Colonel Monroe. Dollars I understand are fixed by Law in London at 5/—& as things are much dearer in Madrid than in London I feel a difficulty in saying until I see You what allowance ought to be made me for Dollars here—however as I know you will do what is right I shall leave it to the President & Yourself to settle it as is just. I am dear sir always With regard Yours Truly
Charles Pinckney
